April 8, 2005


Ms. Cynthia Keely Timms
Locke Liddell & Sapp, LLP
2200 Ross Avenue, Suite 2200
Dallas, TX 75201-6776
Mr. Jeffrey C. King
Hughes & Luce, L.L.P.
1717 Main Street, Suite 2800
Dallas, TX 75201

RE:   Case Number:  03-0209
      Court of Appeals Number:  05-02-00070-CV
      Trial Court Number:  DV-99-079-65M

Style:      GEODYNE ENERGY INCOME PRODUCTION PARTNERSHIP I-E, GEODYNE
      ENERGY INCOME PRODUCTION PARTNERSHIP I-F, GEODYNE PRODUCTION
      PARTNERSHIP II-A, AND GEODYNE RESOURCES, INC.
      v.
      THE NEWTON CORP.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz    |
|   |Mr. Jim Hamlin   |
|   |Ms. Laura Rowe   |
|   |Mr. J. Robert    |
|   |Beatty           |
|   |Mr. Royal B. Lea |
|   |III              |
|   |Mr. Stephen L.   |
|   |Tatum            |
|   |Mr. Joseph R.    |
|   |Knight           |